 

TRANSLATION INTO ENGLISH LANGUAGE

 

CONSIGNEE: KALI TUNA, d.o.o., Kali, 23272 Kali, represented by Oli Valur
Steindorsson, director

 

and

 

SHIPOWNER: MB LUBIN fishing, d.o.o., 23272 Kali, represented by Mirko Ivoš,
director,

 

have concluded in Kali, on 01 July 2009, the following:

 

MARITIME/FISHERY SERVICES CONTRACT

 

 

I OBJECT OF THE CONTRACT

 

Article 1

In the herein Contract the Consignee orders and the Shipowner undertakes to
provide exclusively the Consignee with regular and extraordinary
maritime/fishery services concerning the transport of live tuna to the Consignee
tuna farms, as well as concerning farming and harvesting of tuna at the
Consignee tuna farms.

 

Maritime/fishery services concerning the transport of live tuna to the Consignee
tuna farms relate to the maritime tow of empty or full live tune transport
cages, according to the Consignee instructions.

 

Maritime/fishery services concerning the farming and harvesting of tuna at the
Consignee tuna farms are as follows:

-Control, lifting and changing of cages, nets, chains, ropes, anchors and
flotation marks

-Cleaning of tuna farms

-Transport of fishermen/workers to and from the tuna farms

-Transport of tuna bait and farming equipment to and from the tuna farms

-Harvesting of tuna from the cages

-Processing of harvested tuna

-Transport of harvested and processed tuna to reefer boats or land

-Other fishery/maritime services.

 

Article 2

Shipowner will perform the aforementioned services through his boats and
employees (crew members).

 

Article 3

The aforementioned services will be rendered in the manner, quantity and
dynamics in accordance with the Consignee’s requirements and orders as well as
with the technical abilities of the Shipowner.

 

Article 4

In compliance with the herein Contract, Buyer is authorized to determine which
Supplier boats will be performing tuna fishing for Buyer’s purposes, during
particular fishing period.

 

Shipowner may, from time to time, perform particular Services to third parties,
exclusively subject to Consignee prior consent.

 



 

 

 

Article 5

Shipowner is obliged to maintain all his boats properly and timely, and ensure
the required number of crew members in order to entirely respond to Consignee
requirements and orders, according to the herein Contract.

 

II PRICE, INVOICING AND PAYMENT

 

Article 6

Through the separate written agreements the contracting parties shall establish
the prices for the aforementioned Services concerning each particular period,
which prices shall always be in accordance with the market prices for the
particular type of services in the respective periods.

 

Through the aforesaid separate written agreements, for the particular Services
there could be also determined the reimbursements of Shipowner costs related to
crew, fuel, food, port fees and taxes.

 

III CONTRACT DURATION

 

Article 7

The herein Contract is stipulated for the 20 years period and will last until
30. June 2029.

 

This Contract can cease before the aforementioned period in the cases:

- Upon written consent of both contracting parties.

- Upon written 15 days notice given by the Consignee, which notice Consignee is
entitled to give in the case of Shipowner breach of any of the regulations from
the herein Contract.

 

IV LOSS INDEMNITY

 

Article 8

Shipowner is obliged to indemnify Consignee for any direct and/or indirect loss
including the loss or decrease of the objectively expected profit, caused by the
Shipowner breach of any regulation from the herein Contract.

 

V GENERAL AND CLOSING CLAUSES

 

Article 9

Contracting parties will settle amicably any possible dispute related to this
Contract, otherwise are obliged to accept the decision of the competent court of
justice.

 

If any of the provisions of this Contract shall be determined to be invalid,
illegal or unenforceable, by any court or other competent tribunal, the
validity, legality and enforceability of the remaining provisions hereof shall
not in any way be affected or impaired thereby and the parties hereto will use
their best endeavours to revise the affected provision so as to render it
enforceable in accordance with the intention expressed herein.

Article 10

This Contract is written and signed in two equal counterparts, each contracting
party receiving one counterpart.

 

The parties hereby agree that all changes and amendments to this Contract shall
be effected in written form.

This contract enters into force and takes legal effects when signed by both
contracting parties.

 

By the entrance into force of this Contract, all the earlier contracts
stipulated between these parties in relation to the Services are terminated,
except the prices and payment terms agreed for the current servicing season,
which are going to remain valid until the end of said season.

  

/s/ Mirko Ivos /s/ Oli Valur Steindorsson MB LUBIN RIBARSTVO d.o.o. KALI TUNA
d.o.o.

 



 

 

